This is an appeal from an order of the District Court of DeWitt County, upon a habeas corpus hearing, wherein the appellant was denied bail.
It is customary for this court to refrain from a discussion of the facts upon a proceeding such as this. It is apparent from the evidence adduced that upon the trial hereof the court will be called upon to submit the issues of self-defense and manslaughter. The record suggests that deceased came to his death by a blow inflicted by appellant with a Stillson wrench. There is nothing in the record showing the kind or character of weapon the Stillson wrench would be, nor the weight, size, etc., of same. Appellant's wife testified that on the night before deceased was killed early the next morning, she informed appellant of insulting words and conduct of deceased toward her. We find ourselves unable to give assent to the proposition that this is a case in which there is proof so evident that it appears with reasonable likelihood that a jury upon the trial will assess the death penalty.
There is slight evidence upon which we may determine what would be a reasonable bail. Appellant appears to be a fairly well-to-do farmer, sixty-three years of age.
The judgment denying bail will be reversed and bail granted in the sum of Seven Thousand, Five Hundred Dollars.
Reversed and bail granted. *Page 581